Citation Nr: 0510002	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for folliculitis to 
include characterization of the claim as a skin disease due 
to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
strain of the chest wall and legs to include characterization 
of the claim as multiple joint pain due to an undiagnosed 
illness.

3.  Entitlement to service connection for left ulnar nerve 
neuropathy to include characterization of the claim as 
numbness of the hands due to an undiagnosed illness.

4.  Entitlement to service connection for facial congestion 
and breathing difficulties due to an undiagnosed illness.

5.  Entitlement to service connection for sperm abnormalities 
to include characterization of the claim as urinary tract 
infections due to an undiagnosed illness.

6.  Entitlement to service connection for right shoulder 
pain.

7.  Entitlement to service connection for right knee 
recurvatum.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 30, 1990 to 
November 8, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been scheduled for a video conference hearing 
before the Board and was given the opportunity to decline the 
video hearing if he preferred an in person hearing.  The 
veteran has indicated that he would prefer to be scheduled 
for a hearing at the RO before a visiting Veterans Law Judge, 
Board of Veterans' Appeals.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

The RO should schedule the veteran for a 
hearing before a visiting Veterans Law 
Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




